 



[image_001.gif] 

ROSS MILLER

Secretary of State 204 North

Carson Street, Suite 1 Carson

City, Nevada 89701-4520

 

(775) 684-5708 Website: www.nvsos.gov

090201*

 

 



Certificate of Amendment

(PURSUANT TO NRS 78.385 AND 78.390)

 

 

USE BLACK INK ONLY - DO NOT HIGHLIGHT      ABOVE SPACE IS FOR OFFICE USE ONLY

Certificate of Amendment to Articles of Incorporation For Nevada Profit
Corporations

(Pursuant to NRS 78.385 and 78.390 -After Issuance of Stock)

 

1.Name of corporation:

 

NDB Energy, Inc.

 

2.The articles have been amended as follows: (provide article numbers, if
available)

 

Article 1: The company has changed its name from NDB Energy, Inc. to "Armada
Oil, Inc."

 

3. The vote by which the stockholders holding shares in the corporation
entitling them to exercise a least a majority of the voting power, or such
greater proportion of the voting power as may be required in the case of a vote
by classes or series, or as may be required by the provisions of the articles of
incorporation* have voted in favor of the amendment is: 50.1%

 



1. Effective date of filing: (optional) 5/7/12 (must not be later tha n 90 days
after the certificate is filed) 2. Signature: (required)    

 

 



X /s/ James Cerna 

Signature of Officer

 

*If any proposed amendment would alter or change any preference or any relative
or other right given to any class or series of outstanding shares, then the
amendment must be approved by the vote, in addition to the affirmative vote
otherwise required, of the holders of shares representing a majority of the
voting power of each class or series affected by the amendment regardless to
limitations or restrictions on the voting power thereof.

  

IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.

 



This form must be accompanied by appropriate fees.

Nevada Secretary of State Amend Profit-After

 

Revised: 3-6-09



 

 





